Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-12 are pending.  
Priority
Instant application 17343212, filed 06/09/2021 claims benefit as follows:

    PNG
    media_image1.png
    82
    349
    media_image1.png
    Greyscale
.
The priority document is not in English and therefore the priority date of 06/09/2021 is granted.
Information Disclosure Statement
	All references from the IDS(s) received 06/09/2021 and 04/14/2022 have been considered unless marked with a strikethrough.

Response to Restriction Requirement
	In the response received 5/02/2022, Applicant elects Group I claims 1-6 drawn to group 5 complexes.  Claims 7-12 are withdrawn as not reading on an elected group.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Gibson et al.  (“Gibson”, Dalton Trans., 2003, 4457-4465).
The Gibson article teaches for example:

    PNG
    media_image2.png
    274
    382
    media_image2.png
    Greyscale
.
For example:

    PNG
    media_image3.png
    129
    126
    media_image3.png
    Greyscale
.

    PNG
    media_image4.png
    71
    320
    media_image4.png
    Greyscale
.
In this case, Q = NR and group 5 metals such as Nb or Ta.  Father, ligand exchange was taught where X can be alkoxide.
Thus, this compound is taught:

    PNG
    media_image5.png
    183
    185
    media_image5.png
    Greyscale
.
Thus, the Gibson article teaches species and a small genus such that one can at once envisage the compound in the instant claims.  Further, the metals include Nb and the article suggests Ta in a small group.
In this case, R1 can be t-butyl for example, R2 and R3 can be butyl or isopropyl for example, the compound above meets the limitations of instant claim 5, and the compounds are capable of the intended use as a precursor.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Gibson et al. (“Gibson”, Dalton Trans., 2003, 4457-4465).
The Gibson article teaches as disclosed above and at least those teachings are incorporated by reference herein.
The Gibson article fails to teach examples having Ta or vanadium.
However it would have been prima facie obvious to arrive at compounds with tantalum or vanadium because the Gibson article suggests Ta as one metal and/or because the column of Group 5 metals has only a few members such that one could readily choose from a small group having similar properties due to their position in the periodic table and substitute one metal for another.  One skilled in the art is motivated by the fact that structurally similar compounds are expected to have similar properties.
 
Claim Objection
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The art of record fails to teach or suggest a 5 membered cyclopentane ring attached to the cyclopentadienyl ring and there is no guidance to choose this specific substituent.
Conclusion
	No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622